UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File Number: 333-148988 EL MANIEL INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) NEVADA 56-2672870 (State or other jurisdiction of incorporation or organization) (IRS Employee Identification No.) 13520 Oriental St. Rockville, MD (Address of principal executive offices) (Zip Code) (202) 536-5191 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, everyInteractive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer”and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Companyx Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act.Yes x No o As of September 16, 2010, the registrant had2,892,110,000 shares of its Common Stock, $0.001 par value, outstanding. EXPLANATORY NOTE The sole purpose of this Amendment No. 1 to the 10-Q isto correct the signature block on Exhibit 10.1. EL MANIEL INTERNATIONAL, INC. FORM 10-Q June 30, 2010 INDEX PART IFINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as of June 30, 2010 (unaudited) and September 30, 2009 3 Consolidated Statements of Operations For the Three and Nine Months Ended June 30, 2010 and 2009, and for the Period from July 24, 2007 (Inception) to June 30, 3010 (Unaudited) 4 Consolidated Statement of Changes in Stockholders’ Deficiency For the Period from July 24, 2007 (Inception) to June 30, 2010 (Unaudited) 5 Consolidated Statements of Cash Flows For the Nine Months Ended June 30, 2010 and 2009, and For the Period from July 24, 2007 (Inception) to June 30, 2010 (Unaudited) 6 Notes to Consolidated Financial Statements (Unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition & Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 17 PART IIOTHER INFORMATION Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Removed & Reserved 19 Item 5. Other Information 19 Item 6. Exhibits 19 SIGNATURE 20 2 PART 1 - FINANCIAL INFORMATION Item 1. Financial Statements El Maniel International, Inc. and Subsidiaries (A Development Stage Company) Consolidated Balance Sheets June 30, September 30, (unaudited) ASSETS Current Assets Cash $ $ Total Current Assets Property and equipment, net - Other Assets Foreign stamp collection held for sale - Deposit relating to acquisition of property and equipment of idle oil terminal facility - Total Other Assets - Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIENCY) Current Liabilities Accounts payable $ $ Sales tax payable - Note payable - Loans payable to related parties Total Current Liabilities Other liabilities - - Total Liabilities Stockholders' Equity (Deficiency) Common stock, $.001 par value, 5,000,000,000 shares authorized, 92,110,000 and 96,110,000 issued and outstanding, respectfully Additional paid-in capital Deficit accumulated during the development stage ) ) Total ) ) Non-controlling interest in EMLL Dynamic Ltd. - Total Stockholders' Equity (Deficiency) ) ) Total Liabilities and Stockholders' Equity (Deficiency) $ $ See notes to unaudited consolidated financial statements. 3 El Maniel International, Inc. and Subsidiaries (A Development Stage Company) Consolidated Statements of Operations (unaudited) For the Period July 24, 2007 For the Three Months Ended For the Nine Months Ended (Inception) to June 30, June 30, June 30, June 30, June 30, Revenue $
